Citation Nr: 0714142	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-38 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  (Appeals of such decisions are under the 
jurisdiction of the Veterans Health Administration (VHA), and 
in this case, the hospital involved is the VA medical center 
(VAMC) in Kansas City.)  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.  In a February 2007 decision, the Board remanded the 
veteran's claim for entitlement to a clothing allowance for 
further development.  However, in a separate decision, the 
Board has vacated its February 2007 decision for procedural 
reasons.  

The Board also observes that the issue of entitlement to an 
increased evaluation for chronic left knee instability is 
also on appeal.  However, that issue is the subject of a 
separate decision.

The appeal is REMANDED to the VHA (VAMC, Kansas City).  VA 
will notify the appellant if further action is required.



REMAND

Reason for Remand:  To issue a statement of the case.  

A review of the evidence reveals that a July 2003 letter 
notified the veteran that his claim for a clothing allowance 
had been denied.  The veteran subsequently submitted a 
statement in August 2003 in which he disagreed with the 
denial of his claim.  To date, however, a statement of the 
case (SOC) has not been issued in response to what is 
construed as the veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give VA an 
opportunity to cure this defect.  Thereafter, the veteran's 
claims file should be returned to the Board only if the 
veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

A statement of the case should be 
issued addressing the issue of 
entitlement to a clothing allowance.  
The statement of the case should 
include a discussion of all relevant 
evidence considered and citation to 
all pertinent law and regulations.  
Thereafter, the veteran should be 
given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal in response 
thereto.  The veteran should be 
advised that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following 
the issuance of the statement of the 
case unless he perfects his appeal.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



